       Case 2:20-cv-00170-WJ-CG Document 34 Filed 05/08/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

              Plaintiff,
v.                                                             CV No. 20-170 WJ/CG

TAP ROCK RESOURCES, LLC.,

              Defendant.

                                 SCHEDULING ORDER

       In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to a “240-day” discovery track. Accordingly, the

termination date for discovery is January 4, 2021, and discovery shall not be reopened,

nor shall case management deadlines be modified, except by an order of the Court

upon a showing of good cause. This deadline shall be construed to require that

discovery be completed on or before the above date.

       Before moving for an order relating to discovery, the parties may request a

conference with the Court in an attempt to resolve the dispute. Service of interrogatories

or requests for production shall be considered timely only if the responses are due prior

to the deadline. A notice to take deposition shall be considered timely only if the

deposition takes place prior to the deadline. The pendency of dispositive motions shall

not stay discovery.

       Motions relating to discovery (including, but not limited to, motions to compel and

motions for protective order) shall be filed with the Court and served on opposing

parties by January 25, 2021. See D.N.M.LR-Civ. 7 for motion practice requirements
       Case 2:20-cv-00170-WJ-CG Document 34 Filed 05/08/20 Page 2 of 3



and timing of responses and replies. This deadline shall not be construed to extend the

twenty-day time limit in D.N.M.LR-Civ. 26.6.

       Plaintiffs shall identify to all parties in writing any expert witness to be used by

Plaintiffs at trial and to provide expert reports pursuant to Fed. R. Civ. P. 26(a)(2)(B) no

later than October 5, 2020. All other parties shall identify in writing any expert witness

to be used by such parties at trial and to provide expert reports pursuant to Fed. R. Civ.

P. 26(a)(2)(B) no later than November 4, 2020.

       Pretrial motions, other than discovery motions, shall be filed with the Court and

served on the opposing party by February 4, 2021. See D.N.M.LR-Civ. 7 for motion

practice requirements and timing of responses and replies. “Pretrial Motions” shall

include any motion for class certification. Any pretrial motions, other than discovery

motions, filed after the above date shall, in the discretion of the Court, be considered

untimely. If documents are attached as exhibits to motions, affidavits or briefs, those

parts of the exhibits that counsel want to bring to the attention of the Court must be

highlighted in accordance with D.N.M.LR-Civ. 10.6.

       Plaintiffs shall have seven days after the close of the opt-in period to join

additional parties and to amend the pleadings. Defendants shall have 21 days after the

close of the opt-in period to join additional parties and to amend the pleadings.

       Counsel are directed to file a consolidated final Pretrial Order as follows:

Plaintiffs to Defendants on or before March 22, 2021; Defendants to Court on or before

April 5, 2021. Counsel are directed that the Pretrial Order will provide that no witnesses

except rebuttal witnesses whose testimony cannot be anticipated, will be permitted to

testify unless the name of the witness is furnished to the Court and opposing counsel no


                                              2

       Case 2:20-cv-00170-WJ-CG Document 34 Filed 05/08/20 Page 3 of 3



later than thirty (30) days prior to the time set for trial. Any exceptions thereto must be

upon order of the Court for good cause shown.

       Finally, Plaintiffs may file a motion for conditional certification of class no later

than July 27, 2020. Defendants may file their response to Plaintiff’s motion by August

26, 2020. Plaintiffs may file a reply in support of their motion no later than September 9,

2020. If Plaintiffs file their motion at an earlier date, the deadlines for the response and

reply shall be governed by the Local Rules.

       IT IS SO ORDERED.

                                    _______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                               3

